Citation Nr: 0718409	
Decision Date: 06/19/07    Archive Date: 06/29/07

DOCKET NO.  95-13 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an increased rating for residuals of an 
injury to the left ulnar nerve, as a residual of gunshot 
wound, currently evaluated as 50 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
through and through gunshot wound to the right chest, with 
Muscle Group II involvement, currently evaluated as 30 
percent disabling.

3.  Entitlement to a total disability rating for compensation 
based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran had recognized service from May 1944 to February 
1946.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in August 2006, at which time it was remanded 
to the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, Republic of the Philippines, through the VA's 
Appeals Management Center (AMC) in Washington, DC.  The 
primary purpose of such remand was to afford the veteran a 
requested hearing before the decision review officer (DRO) of 
the RO located in Los Angeles, California.  The AMC 
transferred the veteran's case to permit the RO to afford the 
veteran his requested hearing.  The veteran's RO hearing was 
thereafter scheduled to occur in November 2006, and the 
record reflects that the veteran appeared for such hearing, 
but after discussing the facts and circumstances surrounding 
the appellate issue, he withdrew his request for a DRO 
hearing and instead requested that he be afforded a 30 day 
extension to submit additional evidence in support of his 
appeal.  Additional medical evidence was then submitted in 
December 2006, followed by the RO's issuance of a 
supplemental statement of the case in January 2007.  

This matter was previously advanced on the Board's docket and 
expedited consideration has followed. 

The appeal is REMANDED to the RO via the AMC.  VA will notify 
the appellant if further action is required.




REMAND

Although filed out of order, there is contained within the 
claims folder a written statement executed by the veteran in 
September 2006 and received by the Manila RO on September 25, 
2006, wherein he set forth a request for a hearing before the 
Board, sitting at the Los Angeles RO.  As noted by the 
veteran's representative in his June 2007 brief, no action 
has been taken to date to accommodate the veteran's request 
for a travel board hearing and a remand was therein sought in 
order to permit the veteran to be heard.  As the November 
2006 withdrawal of the veteran's hearing request was 
specifically limited to a DRO hearing, and no action appears 
to have been taken with respect to the veteran's September 
2006 request for a hearing before the Board, sitting at the 
Los Angeles RO, further action is deemed necessary in order 
to ensure that the veteran's right to due process of law is 
upheld.  

In the event that a Board hearing does not occur for any 
reason, additional development of the evidence is deemed 
necessary, particularly in light of the recent submission of 
medical evidence from P. E. Enriquez, M.D., as to 
manifestations associated with one or more of the veteran's 
gunshot wounds and their resulting impact upon his 
employability.  Obtaining the treatment records compiled by 
Dr. Enriquez, as well as any VA medical treatment reports not 
already on file, and affording the veteran current VA 
orthopedic and neuralgic examinations, would be of assistance 
to the Board in determining the veteran's entitlement to the 
benefits sought on appeal.  

Notice is taken that the veteran has failed to report for 
several medical examinations attempted by VA during the 
course of the instant appeal.  In this regard, it is noted 
that, when entitlement or continued entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination or reexamination and a claimant, without good 
cause, fails to report for such examination or reexamination, 
action shall be taken in accordance with 38 C.F.R. § 3.655(b) 
or (c) of this section as appropriate.  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  When the examination is scheduled in 
conjunction with a claim for increase, as is the case as to 
each of the issues herein under review, the claim shall be 
denied.  38 C.F.R. § 3.655(b).

Accordingly, this matter is REMANDED for the following 
actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002) and 38 
C.F.R. § 3.159 (2006), the veteran must 
be notified of what information and 
evidence are still needed to substantiate 
his claims for increase for residuals of 
an injury to the left ulnar nerve, as a 
residual of gunshot wound, currently 
evaluated as 50 percent disabling; for 
residuals of a through and through 
gunshot wound to the right chest, with 
Muscle Group II involvement, evaluated as 
30 percent disabling; and for a total 
disability evaluation for compensation 
based on individual unemployability 
(TDIU).  The veteran must be notified by 
written correspondence of any information 
and evidence not of record (1) that is 
necessary to substantiate his claims for 
increase; (2) that VA will seek to 
provide; (3) that the veteran is expected 
to provide; and (4) must ask the veteran 
to provide any evidence in his possession 
that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  The RO or AMC must obtain 
any relevant VA or other government 
records that are identified.  If 
requested, VA will assist him in 
obtaining updated records of treatment 
from private medical professionals, or 
other evidence, provided that he supplies 
sufficient, identifying information and 
written authorization.

The VCAA notice must also include, 
pursuant to 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), an explanation as to 
the information or evidence needed to 
establish ratings and effective dates, as 
outlined by the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Depending upon the appellant's response, 
any and all assistance due him must then 
be provided by VA.  

2.  The veteran should be afforded a 
hearing before the Board, sitting at the 
RO in Los Angeles, California, in 
connection with his September 2006 
request therefor. 

3.  If and only if the Board hearing 
requested in the previous action 
paragraph is not conducted for whatever 
reason, additional evidentiary 
development, as set forth in indented 
paragraphs Numbers 4, 5, and 6 below, 
must be undertaken.  

4.  The RO/AMC should after obtaining 
appropriate authorization obtain copies 
of all medical treatment records 
involving the veteran which were compiled 
by P. F. Enriquez, M. D., 1711 W. Temple 
Street, Suite 3200, Los Angeles, CA, 
90057, for inclusion in the claim folder.  

5.  The RO/AMC must obtain any and all VA 
treatment records, not already on file, 
which pertain to any of the veteran's 
service-connected disabilities (injury to 
the left ulnar nerve due to a gunshot 
wound and residuals of a through and 
through gunshot wound of the right chest 
with Muscle Group II involvement), for 
inclusion in the veteran's claims folder.  

6.  Thereafter, the veteran should be 
afforded VA orthopedic and neurological 
examinations by physicians in those 
specialties in order to evaluate the 
nature and severity of his service-
connected disabilities (injury to the 
left ulnar nerve due to a gunshot wound 
and residuals of a through and through 
gunshot wound of the right chest with 
Muscle Group II involvement) and their 
impact upon his employability.  The 
claims folder in its entirety must be 
provided to the examiners for use in the 
study of this case.  Any and all 
diagnostic testing deemed necessary by 
the examiner(s) should also be 
undertaken.  All pertinent diagnoses 
should be recorded.

The orthopedic examiner is asked to 
provide a medical opinion and supporting 
rationale as to the following:  

Is it at least as likely as not 
(50 percent probability) that 
the veteran's service-connected 
disabilities (injury to the 
left ulnar nerve due to a 
gunshot wound and residuals of 
a through and through gunshot 
wound of the right chest with 
Muscle Group II involvement) 
preclude him from securing and 
following any substantially 
gainful occupation?  

The veteran is hereby notified that it is 
his responsibility to report for all 
examinations and that the consequences 
for failure to report for a VA 
examination without good cause may 
include denial of his claims.  38 C.F.R. 
§§ 3.158, 3.655 (2006).  In the event 
that the veteran does not report for any 
ordered examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address of the veteran.  
It should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

7.  Lastly, the veteran's claims for 
increase must be readjudicated based on 
all the relevant evidence on file and 
consideration of all pertinent legal 
criteria, including 38 C.F.R. § 3.655 
with respect to the consequences for 
failing to report for a VA medical 
examination without good cause.  If any 
benefit sought on appeal is not granted 
to the veteran's satisfaction, he and his 
representative must be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

The veteran need take no action until he is notified.  He has 
the right to submit additional evidence and argument on the 
matter(s) the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this remand is to 
obtain additional evidentiary and procedural development.  No 
inference as to the outcome of the issues on appeal in this 
matter should be drawn from the actions herein requested.  



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




